Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 3/23/2020.
Claims 1-21 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 2006/0187960), herein referred to as Murakami ‘960. 
Referring to claim 1, Murakami ‘960 teaches a non-transitory computer-readable medium comprising instructions stored thereon (see Paragraph 0093-0094), that if executed by one or more processors (see Fig. 1, microprocessor 62; see Fig. 2, wherein network interface 1 includes a microprocessor 16), cause the one or more processors to: 
execute a poller (see Fig., 1, network interface (multi-protocol purpose) 1; see Fig. 2, multi-protocol process unit 30; Examiner notes that polling by definition is the “computing the automatic interrogation of terminals by a central controlling machine to determine if they are ready to receive or transmit messages”, wherein the network interface of Murakami ‘960 is performing the identification of a communication frame received to see what protocol it is coded in, hence this would be considered as “polling” to determine whether the communication from one of the hosts 94 can be received and processed) to: 
poll for received communications over multiple transport layer protocols from a connection to identify a received communication from one of the multiple transport layer protocols (see Fig. 1, network interface 1, which receives communication from multiple protocols; see Fig. 2, multi-protocol process unit 30; see Paragraphs 0048-0052, wherein upon receipt of a frame, the serializer 22 identifies a protocol of the permitted frame based on the clock frequency of the detected idle code and the process is assigned to the multi-protocol process unit 30 depending on the protocol type respectively; Examiner points out that this is the identification of a protocol from one of multiple transport protocols) and identify a second received communication from a different one of the multiple transport layer protocols (see Fig. 1, wherein multiple hosts 94 communicate with storage device 6 through network interface 1, each host 94 communicates using a different protocol, internet protocol-storage area network (IP-SAN) 90 and Fibre Channel-storage area network (FC-SAN) 92).
As to claim 4, Murakami ‘960 teaches the computer-readable medium of claim 1, wherein the poller is executed in user space and comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to perform transport layer protocol processing of the received communication and second received communication in kernel space (see Fig. 1, wherein network interface 1 receives communications from multiple hosts 94; see Paragraphs 0093-0094, wherein the components of the network interface can be implemented not only by a program executed by the microprocessor 16 but also by a program executed by an ASIC or programmable ASIC or alternatively implemented by a protocol chip with one or more components of a logic circuit; Examiner points out that the execution of programs would inherently be done in an operating system / kernel of a computer system, wherein a “user space” can be broadly interpreted to all operations that occur in a computer system as a user operates a computer system). 
As to claim 7, Murakami ‘960 teaches the computer-readable medium of claim 1, wherein the transport layer protocols comprise one or more of: remote direct memory access (RDMA), transmission control protocol (TCP), Fibre Channel (FC), InfiniBand, User Data Protocol (UDP), or quick UDP Internet Connections (QUIC) (see Fig. 1, wherein one of the hosts 94 communicates across a Fibre Channel-storage area network (FC-SAN) 92; see Fig. 2, Fibre Channel processing unit 32).
As to claim 9, Murakami ‘960 teaches the computer-readable medium of claim 1, comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: receive a response from a storage device and generate a packet with the response to an initiator using one of the multiple transport layer protocols (Examiner points out that communication systems in the art generally return a response to the initiator that would indicate things like a failure / timeout / completion of a communication operation which is used to tell the initiator the results of the communication operation).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami ‘960.
Referring to claim 18, Murakami ‘960 teaches a system (see Fig. 1, storage device 6) comprising: 
a network interface (see Fig. 1, network interface 1); 
a memory coupled to the network interface (see Fig. 1, memory 64 and one or more storages 82); and 
a first processor coupled to the memory (see Fig. 1, microprocessor 62 connected to memory 64 which is a part of storage control unit 60 for controlling communications to and from one or more storages 82), the first processor configured to: 
execute a first poller to poll for a received storage command received using a first and second transport protocols (see Fig. 1, network interface 1, which receives communication from multiple protocols; see Fig. 2, multi-protocol process unit 30; see Paragraphs 0048-0052, wherein upon receipt of a frame, the serializer 22 identifies a protocol of the permitted frame based on the clock frequency of the detected idle code and the process is assigned to the multi-protocol process unit 30 depending on the protocol type respectively; Examiner points out that this is the identification of a protocol from one of multiple transport protocols) and 
However, Murakami ‘960 only teaches a single processor and not a second processor coupled to the memory, the second processor configured to: execute a second poller to poll for a received storage command received using the first and second transport protocols.
Examiner points out that a person of ordinary skill in the art would recognize the trend in computing systems to utilize multi-processors or multi-core processors, and would be motivated to utilize multiple processors or a single processor with multiple cores in order to increase the parallelism / simultaneous operative ability of a processor which would speed up execution of instructions.  Hence Examiner points out that a person of ordinary skill in the art would have found it to be an obvious variation of the Murakami ‘960 system to utilize a multi-processor or single processor with multiple cores in place of the microprocessor 62 in order to speed to communications / processing of storage in the Murakami ‘960 system which deals with communicating with multiple hosts using multiple protocols, wherein the other limitations in this independent claim have the second processor doing the same functions as the first processor, hence substituting multiple processor / multi-core processor would overly change the operation as the processors are doing the same thing.
As to claim 20, Murakami ‘960 teaches the system of claim 18, wherein the first processor is to: execute the first poller to poll for a completion of a storage command and cause a transmission of a response to a remote device using the first or second transport protocol and wherein the second processor is to: execute the second poller to poll for a completion of a storage command and cause a transmission of a response to a remote device using the first or second transport protocol (Examiner points out that communication systems in the art generally return a response to the initiator that would indicate things like a failure / timeout / completion of a communication operation which is used to tell the initiator the results of the communication operation).
As to claim 21, Murakami ‘960 teaches the system of claim 18, wherein the transport protocols comprise one or more of: remote direct memory access (RDMA), transmission control protocol (TCP), Fibre Channel (FC), InfiniBand, User Data Protocol (UDP), or quick UDP Internet Connections (QUIC) (see Fig. 1, wherein one of the hosts 94 communicates across a Fibre Channel-storage area network (FC-SAN) 92; see Fig. 2, Fibre Channel processing unit 32).


Claims 2, 10, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami ‘960 in view of Chou et al. (US 2015/0254088), herein referred to as Chou ‘088.
As to claim 2, Murakami ‘960 does not teach the computer-readable medium of claim 1, wherein a received communication comprises a non-volatile memory express over fabrics (NVMe-oF) compatible command.
Chou ‘088 teaches a networked storage system (see Abstract), wherein the storage methods including providing NVMe over Ethernet (see Paragraph 0028) as the protocol used for implementing the network storage (see Fig. 3, storage controller 112 connected to DAS 308 and SAN 310 that comprise the storage devices 302).
Murakami ‘960 and Chou ‘088 apply as analogous prior arts as both pertain to the same field of endeavor of implementing a storage device that is connectable to host computer systems through a network, i.e. a network storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami ‘960 system as set forth above to utilize NVMe over Ethernet protocols to implementing storage such as NVMe compliant commands, as taught by Chou ‘088, as a person of ordinary skill in the art would recognize that NVMe is an alternative to the Small Computer System Interface (SCSI) standard for connecting and transferring data between a host and target storage device which was designed for use with faster media such as SSDs and flash-based memory technologies, and wherein Examiner points out that Murakami ‘960 specifically talks about iSCSI as one of the protocols used in the Murakami ‘960 storage system (see Fig. 2, iSCSI 34) and thus using NVMe which is a newer alternative to SCSI would be a reasonable addition / substitution for the iSCSI process unit of Murakami ‘960, wherein Examiner points out that NVMe over Fabrics (NVMe-oF) is an extension of the NVMe network protocol to Ethernet and Fibre Channel.

Referring to claim 10, Murakami ‘960 teaches a method using one or more of at least two different transport layer protocols (see Fig. 2, wherein multi-protocol process unit 30 includes 3 different protocols usable for implementing the network interface 1 of the storage device 6), the method comprising:
executing a poller to poll from among multiple different transport layer protocols for receipt of a storage command (see Fig. 1, network interface 1, which receives communication from multiple protocols; see Fig. 2, multi-protocol process unit 30; see Paragraphs 0048-0052, wherein upon receipt of a frame, the serializer 22 identifies a protocol of the permitted frame based on the clock frequency of the detected idle code and the process is assigned to the multi-protocol process unit 30 depending on the protocol type respectively; Examiner points out that this is the identification of a protocol from one of multiple transport protocols) and
causing protocol processing of a command received using a transport layer protocol and detected by the poller (see Paragraphs 0048-0052, wherein upon receipt of a frame, the serializer 22 identifies a protocol of the permitted frame based on the clock frequency of the detected idle code and the process is assigned to the multi-protocol process unit 30 depending on the protocol type respectively).
Examiner also points out that Murakami ‘960 teaches the execution of a poller (see Fig., 1, network interface (multi-protocol purpose) 1; see Fig. 2, multi-protocol process unit 30; Examiner notes that polling by definition is the “computing the automatic interrogation of terminals by a central controlling machine to determine if they are ready to receive or transmit messages”, wherein the network interface of Murakami ‘960 is performing the identification of a communication frame received to see what protocol it is coded in, hence this would be considered as “polling” to determine whether the communication from one of the hosts 94 can be received and processed).
However, Murakami ‘960 does not specifically teach providing a non-volatile memory express over fabrics (NVMe-oF) compatible service.
Chou ‘088 teaches a networked storage system (see Abstract), wherein the storage methods including providing NVMe over Ethernet (see Paragraph 0028) as the protocol used for implementing the network storage (see Fig. 3, storage controller 112 connected to DAS 308 and SAN 310 that comprise the storage devices 302).
Murakami ‘960 and Chou ‘088 apply as analogous prior arts as both pertain to the same field of endeavor of implementing a storage device that is connectable to host computer systems through a network, i.e. a network storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murakami ‘960 system as set forth above to utilize NVMe over Ethernet protocols to implementing storage such as NVMe compliant commands, as taught by Chou ‘088, as a person of ordinary skill in the art would recognize that NVMe is an alternative to the Small Computer System Interface (SCSI) standard for connecting and transferring data between a host and target storage device which was designed for use with faster media such as SSDs and flash-based memory technologies, and wherein Examiner points out that Murakami ‘960 specifically talks about iSCSI as one of the protocols used in the Murakami ‘960 storage system (see Fig. 2, iSCSI 34) and thus using NVMe which is a newer alternative to SCSI would be a reasonable addition / substitution for the iSCSI process unit of Murakami ‘960, wherein Examiner points out that NVMe over Fabrics (NVMe-oF) is an extension of the NVMe network protocol to Ethernet and Fibre Channel.
As to claim 12, Murakami ‘960 teaches the method of claim 10, wherein the poller is performed in a user space and the protocol processing is performed in kernel space (see Fig. 1, wherein network interface 1 receives communications from multiple hosts 94; see Paragraphs 0093-0094, wherein the components of the network interface can be implemented not only by a program executed by the microprocessor 16 but also by a program executed by an ASIC or programmable ASIC or alternatively implemented by a protocol chip with one or more components of a logic circuit; Examiner points out that the execution of programs would inherently be done in an operating system / kernel of a computer system, wherein a “user space” can be broadly interpreted to all operations that occur in a computer system as a user operates a computer system).
As to claim 14, Murakami ‘960 teaches the method of claim 10, comprising: translating an address of a received command into a logical block address accessible at a storage device (Examiner points out that network communications inherently perform a translation of addresses into a logical block address at the storage device due to the fact that the physical address used by the storage would be different from the address naming use in other systems connected in the network).
As to claim 15, Murakami ‘960 teaches the method of claim 10, comprising: polling for a response to the received command and providing the response for transmission using a transport layer protocol (Examiner points out that communication systems in the art generally return a response to the initiator that would indicate things like a failure / timeout / completion of a communication operation which is used to tell the initiator the results of the communication operation).
As to claim 17, Murakami ‘960 teaches the method of claim 10, wherein the transport layer protocols comprise one or more of: remote direct memory access (RDMA), transmission control protocol (TCP), Fibre Channel (FC), InfiniBand, User Data Protocol (UDP), or quick UDP Internet Connections (QUIC) (see Fig. 1, wherein one of the hosts 94 communicates across a Fibre Channel-storage area network (FC-SAN) 92; see Fig. 2, Fibre Channel processing unit 32).

Allowable Subject Matter
Claims 3, 5-6, 8, 11, 13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, Examiner finds that prior arts do not really teach a change to the different one of the multiple transport layer protocols occurs in response to failure of the one of the multiple transport layer protocols or slow transport rate using the one of the multiple transport layer protocols.  More specifically, other communication systems usually establish a protocol to use for communication but does not really teach changing / rotating the protocol in response to a failure or determining that the transport rate is too slow as is being claimed.
As to claim 5, Examiner finds that prior arts do teach applying QoS to communication systems for things like bandwidth usage and latency but does not find prior arts that configure a quality of service applied by the poller to poll for communications received from among the multiple transport layer protocols.  In other words, Examiner is interpreting this as applying a QoS to a poll for communications done using specific transport layer protocols, i.e. specific QoS per transport layer protocol.
As to claim 6, Examiner finds that prior arts do not teach execute the poller to poll for completion indications from a storage device for executed commands, wherein the poller is to poll for completion indications based on a configured quality of service.
As to claim 8, Examiner finds that prior arts do not teach applying restrictions to a second transport layer protocol applied to a prior first transport layer protocol.
As to claim 11, Examiner finds that prior arts do not specifically teach permitting simultaneous access to an NVMe compatible storage device using different transport layer protocols.
As to claim 13, Examiner finds that prior art does not specifically teach polling from among multiple different transport layers for receipt of a storage command applies a quality of service per transport layer type.  More specifically, the application of a quality of service to different devices or protocols is something that is taught in other prior arts, but in the context of polling and applying a QoS per transport layer type which this polling is usually done before accepting communication is not something which is standard in other systems.
As to claim 16, Examiner points out that prior art does not specifically teach receiving communication from an initiator that changes to use of a second transport layer protocol from use of a first transport layer protocol and applying restrictions to the second transport layer protocol applied to the first transport layer protocol.
As to claim 19, Examiner finds that prior arts does not teach applying a quality of service of the first poller to poll for a received storage command received using a first and second transport protocols and wherein the second processor is to: apply a quality of service of the second poller to poll for a received storage command received using a first and second transport protocols. In other words, Examiner is interpreting this as applying a QoS to a poll for communications done using specific transport layer protocols, i.e. specific QoS per transport layer protocol.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eran et al. (US 2020/0314181) teaches a communication system using RDMA across a network, wherein NVMe-oF commands are used and QoS policies are implemented for communication across the network in terms of bandwidth used, wherein acknowledge packets and completion notification are sent back to the sender during communications and polling of queues are done.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183